Case 2:20-cv-02194-PKH Document 2 Filed 10/29/20 Page 1 of 15 PagelD #: 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

CARMEN GENTRY
Plaintiff

Vv. Civil Action No.2:20-cv-02194

GUARDIAN LIFE INSURANCE COMPANY,
BANCORPSOUTH BANK; BANCORPSOUTH, INC

 

Defendants

COMPLAINT
COMES NOW Plaintiff, CARMEN GENTRY (hereafter “Plaintiff’), by and through her
attorney, G.E. Bryant III “Trae”, of Bryant & Estell, LLC for this Complaint against Defendants,
GUARDIAN LIFE INSURANCE COMPANY ( referred to herein as the Plan Administrator);
BANCORP SOUTH BANK (herein referred to as the Employer) and BancorpSouth, Inc (herein
referred to as the Joint Employer alleges and states as follows:
I, PRELIMINARY STATEMENT

1. This is an action arising under the Employee Retirement Income Security Act of

Page 1 of 15
Case 2:20-cv-02194-PKH Document 2 Filed 10/29/20 Page 2 of 15 PagelD #: 3

Bi

5.

1974 (ERISA), as amended, 29 U.S.C. § 1001, et seq., to recover benefits due under an
employee benefit plan, to clarify the rights of Plaintiff to future benefits under such plan, to
recover attorney fees and costs and obtain other relief as provide by applicable law.
That this action is correctly filed as one arising under the Employment Retirement Income
Security Act of 1974 (ERISA), as amended, 29 U.S.C. § 1001, et seg.

Il. JURISDICTION AND VENUE
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint
This Court has subject matter Jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337 and 29 U.S.C.
§ 1132 (a), (e), (f) and (g), of the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1101, et seg. (hereafter “ERISA”) as it involves a claim by Plaintiff for disability
benefits under an employee benefit plan regulated and governed under ERISA. Jurisdiction is
predicated under these code sections as well as 28 U.S.C. § 1331 as this action involves a
federal question. Pursuant to 29 U.S.C. §1132(f), this Court has jurisdiction without respect
to the amount in controversy or the citizenship of the parties.
Venue is proper in this District, pursuant to 29 U.S.C. §1132(e)(2), because the Plan as
hereinafter defined was administered in this District and the Employer for which Plaintiff
worked is located in Arkansas and within this Federal District.
The ERISA statute at 29 U.S.C. §1133, in accordance with Regulations of the Secretary of
Labor, provides a mechanism for internal appeal of benefit denials; All administrative

avenues of appeal have been exhausted.

Page 2 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 3 of 15 PagelD #: 4

Ill. PARTIES

7. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

8. Plaintiff is informed and believes and thereon alleges that the POLICY NUMBER
00493002 is an “employee welfare benefit plan” within the meaning of Section 3(1) of
ERISA, 29 U.S.C. § 1002(1), established and maintained by the Employer.

9. Plaintiff is informed and believes and thereon alleges that BANCORP SOUTH BANK,
initially served as the Plan Administrator and per the Plan intended to provide its employees,
including Plaintiff, and employees of its subsidiaries and affiliates with income protection
and continued life insurance coverage in the event of a disability.

10. Plaintiff alleges upon information and belief that Defendant Separate Defendant, BANCORP
SOUTH BANK is, and was, a foreign for-profit corporation with the State of Arkansas to do
business within the State and does conduct business within the State; the agent of service
(listed as c/o below) and the address for valid and correct service is:

BANCORP SOUTH BANK
c/o The Corporation Company
d.b.a C T Corp
124 West Capitol Ave, Ste 1900
Little Rock, AR 72201
11. That the Employer operated from a physical location in Fort Smith Arkansas where Plaintiff

was employed; through employment at said location she was a member of the Plan and

received benefits

Page 3 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 4 of 15 PagelID #: 5

{2.

13.

14.

iS,

That the Employer is the named fiduciary of the Plan with authority to delegate its duties and
appoint Trustees of the Plan; upon information and belief The Employer granted or
contracted with The Plan Administrator to make benefits decision which The Employer was
provided notice.

Plaintiff alleges upon information and belief that Defendant GUARDIAN LIFE
INSURANCE COMPANY is, and was, a registered insurance company with Arkansas
Secretary of State licensed and registered to do business with the State of Arkansas to do
business within the State; the agent of service (listed as c/o below) and the address for valid

and correct service is:

GUARDIAN LIFE INSURANCE COMPANY

c/o Corporation Service Company

300 Spring Building Ste 900

300 S Spring Street

Little Rock, AR 72201
Plaintiff alleges upon information and belief that Defendant GUARDIAN LIFE
INSURANCE COMPANY is, and at all relevant times was, the insurer and Claims
Administrator for the Plan within the meaning of Section 3(16)(A) of ERISA, 29 U.S.C.
§1002(16)(A).
That at all times relevant to this complaint GUARDIAN LIFE INSURANCE COMPANY
acted as claims fiduciary for the Plan in that it received premium payments benefiting

financially and also acting as the Claims Administer with the authority to approve or deny

Plaintiffs benefits

16. At all relevant times, Plaintiff was a resident and citizen of the United States, an employee of

Page 4 of 15
Case 2:20-cv-02194-PKH Document 2 Filed 10/29/20 Page 5 of 15 PagelD #: 6

the Employer, it successors, affiliates and/or subsidiaries, and a participant in the Plan within
the meaning of Section 3(7) of ERISA, 29 U.S.C. §1002(7).

17. Based upon information and belief, Plaintiff alleges that at all relevant times she was covered
under GROUP INSURANCE POLICY NUMBER 00493002 (herein referred to as the
PLAN) which were issued or offered by Defendants within the State of Arkansas to
employees of The Employer that were eligible to be participants and beneficiaries of the
Plan, said employees including Plaintiff.

IV. STANDARD OF REVIEW

18. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

19. That the Plan does not grant discretionary authority to The Plan Administrator, that should
the Plan grant discretionary authority Arkansas Insurance Commission’s Finalized Rule 101
Titled: Prohibition On The Use Of Discretionary Clauses In Disability Income Policies — as
promulgated pursuant to Ark. Code Ann. § 23-61-108, 23-66-207, 25-15-204 and other
applicable laws or rules: prohibits any policy, contract, certificate or agreement offered or
issued in the State of Arkansas which provides for disability income protection coverage
from containing provisions purporting to reserve to the insurer discretion in interpreting the
contract terms or/and providing standards of interpretation and/or review that are inconsistent
with the laws of Arkansas.

20. That Rule 101 prevents the application of and/or use of any Discretionary Clause in

determining Plaintiff's award and/or denial of benefits.

Page 5 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 6 of 15 PagelD #: 7

21. Pursuant to 29 U.S.C. § 1144(b)(2)(A) if a state, in this case Arkansas, seeks to promulgate
controls regarding what insurers can and cannot include in their insurance policies, ERISA’s
savings clause saves that statute from preemption

22. Arkansas Insurance Commission Rule 101 is not preempted by federal law

23. Arkansas Law prohibits use of discretionary clauses and the Court must apply a De Novo
review.

24. Should Defendants argue that the Plan grants discretionary review Plaintiff request that the
Court Order briefs on the matter prior to the entry of Motions for Summary Judgement for
determination of benefits

V. THE PLAN

25. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

26. The Plan provides Monthly Long-Term Disability (“LTD”) benefits for Claimants that are

disabled pursuant to the Plan’s definition of Disabled.

Page 6 of 15
Case 2:20-cv-02194-PKH Document 2 Filed 10/29/20 Page 7 of 15 PagelD #: 8

VI. DISABILITY FROM OWN/REGULAR OCCUPATION
AND DISABLING DIAGNOSIS

27. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

28. Plaintiff is disabled and worked as a Vault Teller in her regular occupation she is
suffering from symptoms and impairment resulting from Lumbar Nerve Root
Disorder, Cervical Radiculopathy, Lumbar Radiculopathy, Spondylosis of lumbosacral
joint without myelopathy and pain throughout their body limiting her functional ability
among other medical conditions.

29. Vault Teller is a Heavy-Duty job responsible for prompt and efficient customer transactions,
ensures security of vault cash, oversees reserve cash and ships excess cash for credit to
Federal Reserve Bank, Deposits large amounts and holds uncollected funds as needed,
counts, checks and packages coins and currency, balances vault currency to system reports
and reports any discrepancies to the Branch Manager as necessary, Responsible for the
closing of the vault after business hours, perform additional duties as required. Successful
completion of Teller Training course, Close attention to detail and good organizational and
analytical skills, good understanding of BancorpSouth’s products and services, ability to lift
twenty-five to fifty pounds.

30. Immediately Prior to Plaintiff disability they were employed by The Employer

31. Plaintiff became unable to function at the level required to perform the own/regular

occupation.

Page 7 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 8 of 15 PagelD #: 9

Vil. DISABILITY FROM ANY OCCUPATION

32. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

33. The Plan’s definition of Disability changes after a set period of time as outlined by the plan
contract.

VIII. PROCEDURE

34. Plaintiff timely appealed each denial with additional medical information and testing to
support their claim for benefits

35. That Defendants ignored information and testing provided by treating physicians and experts
and instead relied on biased opinions presented by their in-house reviewers and retained
experts

36. To date, Plaintiff continues to receive regular care and treatment by medical professionals
regarding conditions causing disability

37. Plaintiff is receiving Social Security Disability Benefits based upon their disabling condition
and has so since leaving employment with the Employer

38. Defendant(s) decision to deny disability insurance benefits was wrongful and contrary to the
terms of the Plan based upon the substantial medical evidence in the possession of Defendant
at the time of the denials. ERISA imposes higher-than-marketplace quality standards on
insurers. It sets forth a special standard of care upon a plan administrator, namely, that the
administrator discharge its duties in respect to discretionary claims processing solely in the

interests of the participants and beneficiaries of the plan, and it underscores the particular

Page 8 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 9 of 15 PagelD #: 10

importance of accurate claims processing by insisting that administrators provide a “full and
fair review” of claim denials.

39. Defendant has failed to establish any improvement or change in Plaintiff's condition or
statements within the medical records supporting a change that would now allow Plaintiff the
ability to work

DEFENDANTS’ CONFLICT OF INTEREST

40. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

41. At all relevant times, Defendants have been operating under an inherent and structural
conflict of interest because, on the one hand, Defendants are liable for benefit payments due
to Plaintiff and, on the other hand, each payment issued depletes Defendants’ assets.

42. Defendants’ determination was influenced by this conflict of interest.

43. Defendants pay substantial sums of money to its medical consultants and medical
examinations to conduct reviews.

44. Because the medical consultants derive substantial income from performing file reviews for
Defendants’ insured’s, the medical consultants have an incentive to provide file reviews that
Defendants deem favorable in order to perform future file reviews for Defendants.

45. Defendants based their denials on the opinion of medical consultants and examiners
employed by Defendants who were operating under a conflict of interest.

46. Defendants also failed to take active steps to reduce potential bias and to promote accuracy of

its benefit determinations.

Page 9 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 10 of 15 PagelD #: 11

47. Further Arkansas Insurance Department Finalized Rules, Rule 101 — Prohibition On The Use
Of Discretionary Clauses In Disability Income Policies — Section 2: Purpose characterizes
Defendants position as an insurer responsible for providing disability income benefits while

asserting discretionary authority to decide what benefits are due as a conflict of interest.

COUNT I

48. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

49. Defendants had no legal or factual basis for denying Plaintiffs benefits, The Plan Administer
incorrectly terminated benefits and The Employer, upon information and belief, failed in its
review and acceptance of the The Plan Administrators benefits decision

50. Under the terms of the Plan, Defendants agreed to provide Plaintiff with certain disability
insurance benefits in accordance with the terms and conditions set forth.

51.To date, Defendants have failed and refused to pay Plaintiff the benefits rightfully entitled.

52. Plaintiff has satisfied all conditions precedent under the LTD Plan and is thus eligible to
receive benefits, additionally Plaintiff is entitled any additional benefits available under the
plan or associated plans should they be awarded LTD Benefits.

53. Defendants determination that Plaintiff is not totally disabled within the meaning of the Plan
is contrary to the terms of the Plan, contrary to the medical evidence, unreasonable and an
abuse of discretion.

54. Defendants have financial conflicts of interest with respect to handling, monitoring, and

Page 10 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 11 of 15 PagelD #: 12

eventually denying Plaintiffs disability benefits. Defendants have financial conflicts of

interest, as both administrator of the Plan and the payor of benefits thereunder, when

deciding to terminate Plaintiffs disability benefits.

55. Defendants engaged in unlawful behavior to deny Plaintiffs benefits, as evidenced by the

following without limitation:

a.

Denying benefit payments to Plaintiff at a time when they knew that she was
entitled to said benefits under the terms of the LTD Plan, in bad faith and contrary
to the Plan;

Unreasonably withholding payments from Plaintiff knowing the claim for benefits
was valid;

Unreasonably failing to pay benefits without having any evidence, substantial or
otherwise, supporting its decision to deny benefits;

Relying on non-examining physicians to deny a claim supported by the treating
physician;

Failing to assess the material and substantial duties of Plaintiff s regular
occupation, as defined by the Plan, to include both exertional and non-exertional
or cognitive demands;

Selectively highlighting certain factors in medical or reviewing reports in order to
cast a favorable light on its position, while ignoring the conclusions of Plaintiffs
treating physician regarding the conditions for which she render treatment;

Basing its denial on the opinions of medical consultants and examiners employed

Page 11 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 12 of 15 PagelD #: 13

by Defendants and, therefore, operating under a conflict of interest;

h. Ignoring the opinion of Plaintiffs treating physician and/or misrepresented the
opinions of Plaintiff s treating physicians whose opinion supported disability and
was based on substantial evidence in the claim file;

i. Disregarding Plaintiffs treating physician’s assessment of Plaintiffs medical
conditions and how they restrict and limit him from performing her regular
occupation or any occupation without any basis for doing so in violation of 29
C.F.R. §2560.503-I(h)(2)(iv);

j. Disregarding Plaintiffs subjective complaints, her own assessment of her medical
condition, and how she is restricted and limited from performing work functions
in violation of 29 C.F.R. §2560.503-1(h)(2)(iv);

k. Failing to provide a “full and fair review” as it was obligated to do pursuant to 29
C.F.R. §2560.503-1(h)(4);

1. Failing to maintain and utilize “reasonable claims procedures” as it was obligated
to do pursuant to 29 C.F.R. §2560.503-1(b), in violation of ERISA; and

m. Consistently acting in their own corporate interests instead of those of the LTD
Plan and its participants.

56. Plaintiff has been forced to bring the instant action as a direct result of Defendants’ unlawful
denial and violations of the Plan and ERISA.
57. As a direct and proximate result of Defendants’ failure to provide Plaintiff with disability

benefits, Plaintiff has been deprived of said disability benefits since benefits were terminated

Page 12 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 13 of 15 PagelD #: 14

58.

29.

60.

61.

62.

63.

64.

and/or denied
Under 29 U.S.C. §1132(a)(1)(B), Plaintiff is entitled to recover disability benefits under the
Plan that have not been paid to date and those that will become due in the future, as well as
any other benefits and reimbursements that she may be entitled to by virtue of her entitlement
to disability benefits under the Plan, including those related to life insurance, together with
interest thereon.

COUNT II
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint
By reason of Defendants’ failure to pay Plaintiff long term disability benefits as due under
the terms of the LTD Plan, Plaintiff has been forced to retain attorneys to recover such
benefits, for which Plaintiff has and will continue to incur attorney’s fees.
Plaintiff is entitled to recover reasonable attorney’s fees and the costs of this action, pursuant
to Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1), with interest thereon.

COUNT III
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint
A controversy now exists between the parties as to whether Plaintiff is disabled as defined in
the Plan.
Plaintiff seeks the declaration of this Court that they met the Plan definition of disability and

consequently they are entitled to all benefits from the Plan to which they might be entitled

Page 13 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 14 of 15 PagelD #: 15

while receiving disability benefits, including continuation of life insurance coverage

provided under the Plan, and reimbursement of all expenses and premiums paid for such

benefits for the termination of benefits to the present, together with interest thereon.

65. In the alternative, Plaintiff seeks a remand for a determination of Plaintiffs claim consistent

with the terms of the Plan.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

I.

An award of benefits in the amount not paid to Plaintiff retroactive to the application
and/or final denial and termination of benefits for LTD benefits, giving Defendant
appropriate credit for benefits paid, together with interest at the legal rate on each
monthly payment from the date it became due until the date it is paid;

Continuation of life insurance coverage provided under the Plan and all other
benefits from the Plan to which Plaintiff might be entitled while receiving disability
benefits, including reimbursement of all expenses and premiums paid for such benefits,
together with interest thereon.

Award statutory penalties that may be appropriate as allowed by law;

Clarifying and declaring that the Plan is obligated to pay Plaintiff long term
disability benefits in the future as required by the Plan;

An order determining Plaintiff is entitled to future disability benefits so long as she

remains disabled as defined in the Plan;

Page 14 of 15
Case 2:20-cv-02194-PKH Document 2 _ Filed 10/29/20 Page 15 of 15 PagelD #: 16

6. For reasonable attorney fees and costs incurred in this action; and
re For such other and further relief as the Court deems Just and proper.
Respectfully Submitted,
CARMEN GENTRY

» EDEL

G. E. Bryant, III, “Trae” ABA# 2013050
Bryant & Estell, LLC

312 S. 16th St.

Fort Smith, AR 72901

Phone No.: (479) 231-4900

Fax No.: (479) 255-9199

Email: trae@bryantestell.com

Page 15 of 15
